Broyles, C. J.
The only assignment of error argued in the brief of counsel for the plaintiff in error is upon the following excerpt from the charge of the court: “Punitive damages are damages which are given to deter a future similar occurrence, and also as damages for the wrong committed under peculiarly provoking circumstances, that is, provoking as far as the plaintiff is concerned.” This excerpt, standing alone, is error, in that it authorized the recovery of punitive damages to deter future similar occurrences, and also as compensation for the plaintiff. However, immediately following the excerpt complained of, the court instructed the jury as follows: “In every tort there may be aggravating circumstances, either in the act or the intention, and if the jury shall And there were such aggravating circumstances they may give additional damages, either to deter the wrongdoer from repeating the trespass or as compensation for [the] wounded feelings of the plaintiff.” (Italics ours.) The excerpt complained of, when considered in the light of the instructions just quoted and the facts of the case, does not require a reversal of the judgment.

Judgment affirmed.


Lulce, J., concurs. Bloodioorlh, J., absent on account of illness.